 

 

 

 

 

 

 

U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
FILED
IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS FEB | A 2000
AMARILLO DIVISION
|
| CLERK, U.S, DI
UNITED STATES OF AMERICA, § (CURSES US: DISTRICT COURT,
Plaintiff, §
§
VS. § 2:13-CR-027-Z-(2)
§
JASON ANTHONY CASTILLO, §
§
Defendant. §
MEMORANDUM OPINION
AND ORDER

Defendant Jason Anthony Castillo (“Castillo”) filed a March 14, 2019 motion requesting a
judicial recommendation concerning length of placement in a Residential Re-entry Center
(“RRC” halfway house. The Court denied the motion on April 11, 2019. See ECF No. 193.
However, it appears that Castillo never received the Courts order as his address changed —
evidenced by the fact that the order was returned to the Court as undelivered. Subsequently,
Castillo filed the instant Motion Requesting a Judicial Recommendation Concerning Length of
Residential Re-Entry Center Placement Pursuant to the Second Chance Act of 2007 (ECF No. 195)
on September 9, 2019. For the same reasons as stated in the April 11, 2019 order, Castillo’s Motion
for Judicial Recommendation is DENIED.

Castillo was sentenced on January 15, 2014 to 130 months’ imprisonment. At the time of
sentencing, at Castillo’s request, the Court recommended to the Bureau of Prisons (“BOP”) that
Castillo be incarcerated where he can participate in a Comprehensive Drug Treatment Program and
that Castillo be incarcerated as close to El Reno, Oklahoma as his classification allowed. On

October 6, 2015 Castillo filed a motion requesting a 2-level reduction of sentence pursuant to the

1

 

 
2014 guideline amendments. The Court granted the motion, and Castillo’s sentence was reduced to
110 months’ imprisonment.

Castillo now seeks another judicial recommendation. He has provided his BOP paperwork
indicating that he is scheduled for release on November 11, 2020. Castillo acknowledges that this
Court cannot order his release to a RRC/halfway house, but he requests a recommendation for such
release based on his incarceration history and his personal characteristics. Castillo does not indicate
whether he has sought such release through the BOP or whether the BOP has indicated a position
on such release. Castillo requests a recommendation from this Court to allow him to be placed in
a RRC/halfway house.

The Court agrees with the reasoning of Judge Crone of the Eastern District of Texas, who
denied a similar motion”

Ultimately, the Federal Bureau of Prisons (“BOP”) is responsible for
determining a prisoner’s place of incarceration based on several
statutory factors, including any recommendation by the sentencing
court. Although a sentencing court is permitted to make a
recommendation concerning the type of penal or correctional facility,
the court is of the opinion that a determination of if and when a
prisoner should be allowed to serve the remainder of his sentence in
a halfway house is best left to the discretion, experience, and
expertise of the BOP.
United States v. Baker, 2016 WL 11265415, at *2 (E.D. Tex. Jan. 5, 2016) (citation omitted). Other
courts have concluded that similar requests should be directed by the defendant to the BOP:
In United States v. Sneed, the Fifth Circuit declined to address the
defendant’s request that he be allowed to serve the remainder of his
sentence on home confinement, reasoning that “such requests are
properly directed to the Bureau of Prisons.” 63 F.3d 381, 389 n.6
(5th Cir. 1995). Same, too, here. Every’s request is best directed to

the Bureau of Prisons.

United States v. Every, 2018 WL 3997282, at *1 (E.D. La. Aug. 21, 2018); see United States v.

 
Tevino, 2010 WL 3703663, at * 1 (S.D. Tex. Sept. 14, 2010) (“The discretion to designate an
appropriate placement remains with the BOP. The Court will not make recommendations
concerning placement other than those statements that might have been made at the time of
sentencing.”). The Court therefore declines in its discretion to make another recommendation in a

matter that is best left to the BOP to decide.

The motion is therefore DENIED because Castillo should direct his request to the BOP.

SO ORDERED.

February i , 2020.

 

MATAHEW J. KACSMAR VK
TED STATES DISTRICT JUDGE
